Citation Nr: 0909600	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to June 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDING OF FACT

Degenerative arthritis of the low back was not manifested 
during service or within one year of separation and is not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Degenerative arthritis of the low back was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1113, 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes her 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in April 2001 and August 2006 and 
the claim was readjudicated in an October 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained both service treatment records and VA outpatient 
treatment records, afforded the Veteran examinations, and 
assisted the Veteran in obtaining evidence. 

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran contends that her degenerative arthritis of the 
low back is related to injuries that she sustained while in 
service.  


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, 
including arthritis, may be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§3.307(a), 3.309(a).

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's January 1978 physical induction examination is 
negative for complaints, treatment, or a diagnosis of an 
injury to the low back. 

The Veteran's service treatment records (STRs) demonstrate 
that in October 1987, the Veteran sought treatment as a 
result of an injury she sustained when she backed into a 
paint can at work.  At the time, the Veteran reported that 
she experienced acute pain in the mid to low back area and 
stated that the pain was more intense when she was required 
to sit and walk.  The Veteran was diagnosed with a back 
contusion.  An STR in July 1980 indicated that while on duty, 
the Veteran fell off of a truck.  As a result of the fall, 
the Veteran sought treatment for her left leg, however, did 
not complain of any back pain or injury.  A September 1989 
STR indicated that the Veteran reported cramping pain in her 
low back.  An April 1991 STR reported that the Veteran 
tripped and fell down a flight of 25 stairs.  The Veteran 
complained of back pain and numbness of her right arm.  As a 
result of the fall, she sought treatment at the emergency 
room, where she was diagnosed with soft tissue injuries and 
discharged the day she was admitted.  X-rays of the Veteran's 
lumbar spine with AP pelvis demonstrated that her vertebral 
body contours and disc spaces were well maintained; her 
lumbar spine was normal.  There was no evidence of 
spondylosis, spondylolisthesis, or a bony injury.      

Subsequent to separation from service, the Veteran underwent 
a VA examination in July 1993.  At the time, the Veteran 
complained of intermittent low back pain, especially when 
bending and lifting.  The Veteran denied pain shooting down 
her legs, as well as, medication for her pain.  On 
examination, the examiner noted that the Veteran had full 
range of motion, without deformity.  The examiner diagnosed 
the Veteran with intermittent musculoskeletal low back pain.  

A November 1993 VA outpatient treatment record showed that 
the Veteran complained of back pain.  
 
In January 1994, the Veteran underwent an examination for 
Social Security benefits for her low back pain.  X-rays of 
her lumbosacral spine showed normal lumbar curvature.  There 
was no evidence of fracture, dislocation, disc narrowing, or 
spondylolysis.  The examiner diagnosed the Veteran with 
minimal degenerative arthritis of the apophyseal joints in 
the lower lumbar spine.   

A July 1994 VA outpatient treatment record indicated that the 
Veteran was feeling better in terms of her back pain.  

A November 1994 VA outpatient treatment record showed that 
the Veteran was complaining of back pain.  

An April 1996 VA emergency room treatment record showed that 
the Veteran was taken to the emergency room by ambulance 
after a motor vehicle accident.   The Veteran was driving the 
vehicle and indicated that she was wearing her seat belt.  
The Veteran explained that she was struck from the rear, 
which sent the vehicle spinning, and as a result, her head 
whipped back and hit the head rest.  The Veteran denied any 
other injuries aside from the pain in her mid chest and neck.  
The Veteran was diagnosed with a cervical neck sprain, 
secondary to the motor vehicle accident.  

A May 1996 VA outpatient treatment record indicated that the 
Veteran sought treatment because she re-injured her back.  At 
the time of treatment, the Veteran reported that she had been 
in a motor vehicle accident approximately one month ago.  

VA outpatient treatment notes from January 1997 indicated 
that the Veteran fell on the ice and re-injured her back and 
neck.  Treatment records from February 1997 demonstrated that 
the Veteran was discharged from physical therapy.  In a late 
February 1997 treatment record, the Veteran reported to be 
100 percent pain free.  

A July 1999 VA emergency room treatment record indicated that 
the Veteran went to the hospital for treatment due to a motor 
vehicle accident.  The Veteran's vehicle was struck in the 
rear by another vehicle that was traveling at a low rate of 
speed.  She indicated that she was wearing her seat belt.  
The Veteran reported neck pain, mid back pain, and low back 
pain.  The Veteran had para-cervical tenderness and spasm, 
decreased range of motion of the cervical spine secondary to 
pain, and tenderness in L3 through L4 and T6 through T8.  X-
rays of her lumbar spine were normal.  X-rays of her cervical 
and thoracic spine were negative.  

VA outpatient physical therapy treatment records from late 
July 1999 through August 1999 indicated that the Veteran was 
diagnosed with a low back strain secondary to the July 1999 
motor vehicle accident.  Records indicated that the Veteran 
experienced pain but was steadily improving.  

A November 1999 MRI of the Veteran's lumbar spine 
demonstrated that she did not have degenerative changes of 
the lumbar spine.  The Veteran's intervertebral disks 
maintained normal height and were well-hydrated.  The spinal 
canal was normal.  There was no evidence of spinal stenosis 
or neural foraminal stenosis.  Her cauda equine and conus 
medullaris were unremarkable.  


The Veteran underwent a VA examination in December 2000.  At 
the time, the Veteran reported that she injured her back in 
1982, while in service.  She indicated that, at the time of 
the injury, X-rays were taken and she was provided 
medication.  The Veteran stated that she has had intermittent 
back pain since the time of the injury.  She also reported 
being involved in a motor vehicle accident this past April, 
which has caused her back injury to subsequently worsen.  The 
Veteran walked into the examination room without pain.  X-
rays were negative.  The Veteran was diagnosed with back 
strain.    

A VA outpatient treatment record from May 2002 demonstrated 
that the Veteran was diagnosed with chronic low back pain.  

A VA outpatient treatment record from November 2002 showed 
the Veteran complained of low back pain for the past three 
days.  

A VA outpatient treatment note from November 2004 reported 
that the Veteran recently had breast reduction surgery and 
that as a result, she did not have back or shoulder pain.  

A VA outpatient treatment record from January 2005 showed the 
Veteran complained of back pain.  The examiner diagnosed the 
Veteran with lumbago.

A January 2005 VA  X-ray of the Veteran's lumbar spine showed 
that she has sclerosis and irregularity to the 
anterior/superior corner of L4.  The examiner stated, that in 
the absence of acute trauma or infectious symptomatology, it 
is likely sequela of prior trauma and/or degenerative in 
nature.  The Veteran's degenerative disc disease was most 
significant at the L4-L5 level.  There were mild hypertrophic 
degenerative changes of the facets which can contribute to 
canal narrowing.  

A February 2005 VA MRI of the Veteran's lumbar spine showed 
minimal degenerative disc disease at the L4 and L5 level.  
The examiner noted a probable tarlov cyst at the S2 level on 
the left.  A comparison was made between the January 2005 X-
ray of the Veteran's lumbar spine and the examiner found that 
the irregularity to the anterior/superior corner of L4 was 
not abnormal.  The examiner did not find significant 
degenerative changes or fluid, nor did he see signs of spinal 
stenosis.  

A March 2005 VA outpatient treatment record noted a diagnosis 
of degenerative disc disease at L4-L5 level.

The Veteran was afforded a VA examination in October 2006, at 
which time she reported constant low back pain which is 
aggravated is she sits for more than one hour.  X-rays 
indicated normal alignment.  The Veteran's SI joints were 
unremarkable.  There was no evidence of spondylolysis or 
spondylolisthesis.  There was no evidence of a compression 
fracture, nor was there disc narrowing.  The examiner saw 
minimal arthritic spurring off of the anterior edge of L4.  
The Veteran's lumbar spine was negative.  

The record also includes the report of a March 2007 VA 
examination during which the Veteran reported having flare-
ups three to four times per month, which are aggravated by 
lifting more than 20 pounds and sitting for more than an hour 
and a half.  She stated that her back pain is worse in the 
evening.  The Veteran reported that she cannot participate in 
certain activities due to her back pain, including dance 
lessons and downhill skiing, however, she denied having 
constant pain.  The Veteran also reported being currently 
employed as a contract specialist with the military.  She 
described her job as a sedentary occupation.  

The Veteran indicated that her lumbar spine pain had not 
increased since the October 2006 X-rays and agreed to allow 
the examiner to utilize those X-rays for evaluation purposes.  
Thus, the examiner reiterated the aforementioned October 2006 
X-ray findings and also provided a diagnosis of low back 
pain.  The examiner stated that there was no clinical 
evidence showing any additional functional loss of range or 
motion due to pain, fatigue, weakness, or repetitive use.      

After extensive review of the Veteran's claims file, the 
examiner noted the Veteran's January 1978 induction physical 
examination was negative for any indication of back pain.  
The examiner noted the Veteran's STR's demonstrated an 
indication of back pain between 1978 to June 1993, 
specifically including the October 1987 and April 1991 
injuries described above.  The examiner noted the Veteran's 
X-rays of her lumbar spine were normal in 1991.  He reported 
that the Veteran complained of back pain during a VA 
examination in July 1993, however, stated that the 
examination revealed full range of motion of the back.  He 
also indicated that X-rays were not obtained during the July 
1993 examination.  The examiner noted January 1994 X-rays of 
the lumbar spine during the course of an SSI examination 
indicated minimal degenerative arthritis.  He noted the 
Veteran was involved in two post-service motor vehicle 
accidents in 1996 and 1999 and indicated the November 1999 
MRI report was normal.  He also stated that numerous exams 
throughout the Veteran's post-service career indicated lumbar 
spine pain and back strain without an indication of a 
clinical condition other than pain.  The examiner noted the 
Veteran has been treated numerous times by physical therapy 
for her back pain.  A January 2005 X-ray of  the lumbar spine 
indicated degenerative disc disease, most significant at the 
L4-5 level.  A 2005 MRI noted minimal degenerative disc 
disease at the L4-5 level.  Subsequent to the October 2006 VA 
examination, X-rays of the lumber spine were negative.  

The examiner opined the Veteran's current low back pain is 
less likely than not caused by her active duty service.  He 
stated, that although she had injuries in service, the 
Veteran was only diagnosed with contusions and back pain.  
Moreover, an April 1991 X-ray of her lumbar was normal.  He 
noted that after separation from service, the Veteran 
sustained two motor vehicle accidents in 1996 and 1999 and 
fell on the ice in 1997.  The examiner indicated that the 
aforementioned traumas are most likely the cause of the 
Veteran's degenerative disc disease.  The examiner further 
opined, that the Veteran's November 1991 MRI was normal, as 
well as, X-rays of her lumbar spine following the 1999 motor 
vehicle accident.  He stated that X-rays in December 2000 
were negative.  The examiner also stated, that in addition to 
the motor vehicle accidents, the Veteran's degenerative disc 
disease is most likely due to normal age related changes and 
obesity, and is less likely due to her active service.    

In conclusion, the examiner noted the January 1994 X-rays of 
the Veteran's lumbar spine which indicated minimal 
degenerative arthritis.  He also stated that the Veteran's 
follow-up X-rays and MRI subsequent to the January 1994 
findings were negative until 2005.  The examiner opined that 
X-rays are based upon various radiologists' viewpoints and 
are not always interpreted in the same fashion by each 
individual radiologist.  Thus, based upon the fact that 
radiology reports and an MRI following the January 1994 X-
rays were negative until approximately 2005, 10 years later, 
it is less likely than not that the radiology report of 
January 1994 was the first evidence of the Veteran's 
degenerative disease of the lumbar spine.  

In the present case, the preponderance of the evidence is 
against the claim for service connection.  The Board notes 
that during the course of a January 1994 examination, the X-
ray studies were considered normal, but the examiner 
diagnosed minimal degenerative arthritis.  However, the Board 
also notes, that X-rays and an MRI were negative for a 
finding of degenerative disc disease until January 2005, ten 
years after the January 1994 X-rays and 12 years after 
separation from service.  Furthermore, the March 2007 VA 
examination is the only medical evidence addressing the 
etiology of the Veteran's current diagnosis of degenerative 
disc disease and low back pain, where the VA examiner 
expressly rejected a causal relationship between the 
Veteran's back disorders and her service.  Specifically, the 
examiner stated, that in addition to the post-service motor 
vehicle accidents, the Veteran's degenerative disc disease is 
most likely due to normal age related changes and obesity, 
and is less likely due to her active service.  The examiner 
also addressed the diagnosis of degenerative arthritis in 
1994 and opined that it was not a finding of degenerative 
disease.  

The veteran claims that her current back condition is related 
to service.  Her recitation of treatment is service is 
accepted as true and is also supported by the contemporaneous 
medical records.  To the extent that the Veteran may be 
competent to report on her own observations regarding her 
back (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007)), the Board finds her assertions outweighed by the 
detailed opinion provided by the March 2007 VA examiner who 
discussed the Veteran's in-service and post-service history.  

In light of the aforementioned, the Board concludes that 
service connection for a low back disorder must be denied.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).    


ORDER

Service connection for degenerative arthritis of the low back 
is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


